      Case 4:19-cv-00300-RH-MJF Document 173 Filed 09/27/19 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


KELVIN LEON JONES, et al.,

              Plaintiffs,

       v.                                      Consolidated Case
                                               No. 4:19-cv-300-RH-MJF
RON DESANTIS, in his official
capacity as Governor of Florida, et al.,

              Defendants.


  MOTION OF FLORIDA RIGHTS RESTORATION COALITION FOR
 LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF NEITHER
     PARTY WITH RESPECT TO PLAINTIFFS’ MOTION FOR
                PRELIMINARY INJUNCTION

      The Florida Rights Restoration Coalition (“FRRC”) respectfully moves for

leave to file the attached brief as amicus curiae with respect to the preliminary

injunction motion (ECF 108) before this Court pursuant to Northern District of

Florida General Rule 7.1. See Exhibit A.

      FRRC played a critical role in the passage and implementation of

Amendment 4 and is currently using several provisions established in SB 7066 to

help re-enfranchise Floridians with convictions. As the leading grassroots

membership organization run by returning citizens in Florida, FRRC has a unique




                                           1
      Case 4:19-cv-00300-RH-MJF Document 173 Filed 09/27/19 Page 2 of 8




interest in this case, and FRRC’s submission seeks to provide this Court with

important information to consider regarding what relief may be appropriate.

I. THIS COURT HAS BROAD AUTHORITY TO ACCEPT AMICUS
   BRIEFS.

      This Court has “broad discretion and the inherent authority to allow amici to

participate.” Fla. by & through McCollum v. U.S. Dep’t of Health & Human

Servs., No. 3:10-CV-91-RV/EMT, 2010 WL 11570635, at *1 (N.D. Fla. June 14,

2010) (hereinafter McCollum). “An amicus brief should normally be allowed”

when (1) “a party is not competently represented,” (2) “the amicus has an interest

in some other case that may be affected by . . . the present case,” or (3) “the amicus

has unique information or perspective that can help the court beyond the help that

the lawyers for the parties are able to provide.” Id. at *1-2 (quoting Ryan v.

Commodity Futures Trading Comm’n, 125 F.3d 1062, 1063 (7th Cir. 1997)); see

also Brenner v. Scott, 298 F.R.D. 689, 692 (N.D. Fla. 2014) (granting third party

the right to file “a memorandum as amicus curiae on any motion”); United States v.

Florida, No. 4:12CV285-RH/CAS, 2012 WL 13034013, at *3 (N.D. Fla. Nov. 6,

2012) (suggesting third party that had filed a motion to intervene should submit

memoranda as an amicus curiae). FRRC’s proposed participation in this case falls

into the third category, as the organization has “unique information” and a

perspective that is represented by neither Plaintiffs nor Defendants in the present

action.
                                          2
      Case 4:19-cv-00300-RH-MJF Document 173 Filed 09/27/19 Page 3 of 8




II. FRRC HAS A UNIQUE PERSPECTIVE, NOT REPRESENTED BY THE
    PARTIES TO THE PRESENT ACTION, THAT CAN HELP THE
    COURT AND THAT JUSTIFIES ITS PARTICIPATION AS AMICUS
    CURIAE.

      FRRC is a grassroots, nonpartisan, nonprofit organization led by and for

formerly incarcerated individuals. No such group is a party to this action.

      For almost a decade, FRRC has led efforts to restore the voting rights of

returning citizens with felony convictions in Florida. FRRC played a critical role in

the passage of Amendment 4 and advocated during the Spring 2019 legislative

session to ensure SB 7066 would provide a gateway for formerly incarcerated

persons to access the ballot. Since SB 7066 was enacted, FRRC has been working

with local government officials, attorneys, and impacted communities to help those

with conviction histories regain their right to vote. Using certain provisions

established by SB 7066, and codified in Section 98.0751(2)(a) of the Florida

Statutes, FRRC has engaged in concerted efforts to help its members and other

returning citizens receive clarification on whether their “terms of sentence” have

been completed, as well as seek modification of their legal financial obligations for

rights restoration purposes. This past and ongoing work provides FRRC with a

unique “perspective that can help the court beyond the help that the lawyers for the

parties are able to provide.” McCollum, 2010 WL 11570635, at *1-2 (quoting

Ryan, 125 F.3d at 1063).



                                          3
      Case 4:19-cv-00300-RH-MJF Document 173 Filed 09/27/19 Page 4 of 8




      This Court’s interpretation of SB 7066 and any relief it issues pursuant to

Plaintiffs’ claims will impact whether FRRC can continue to help formerly

incarcerated persons regain their voting rights. Retaining SB 7066’s modification

provision, see Fla. Stat. § 98.0751(2)(a)(5)(e) (providing that a court may convert a

financial obligation to community service or, with payee permission, terminate it

entirely, or remove legal financial obligations from the sentencing document), as

well as its provision limiting “terms of sentence” to those “contained in the four

corners of the sentencing document,” id. § 98.0751(2)(a) (“four-corners

provision”), are key to these efforts. In the attached proposed brief, FRRC explains

why this Court should not enjoin the modification provision or the four-corners

provision, and why leaving these provisions in place will not interfere with this

Court’s ability to grant Plaintiffs any relief that may be appropriate. No party has

specifically laid out how this Court should treat the modification provision or four-

corners provision when considering the Plaintiffs’ request for relief. FRRC’s

amicus brief would fill this void.

      Further, this Court has asked for briefing on what should be done if

Amendment 4 itself is unconstitutional for the same reasons that Plaintiffs argue

SB 7066 must be enjoined. Amendment 4 marked a clear and hard-won victory

fought by FRRC and its members, giving the organization unique perspective on

this issue. In the attached brief, FRRC submits that Amendment 4 should stand. No


                                          4
      Case 4:19-cv-00300-RH-MJF Document 173 Filed 09/27/19 Page 5 of 8




party in this action actually asserts that Amendment 4 is unconstitutional.

Furthermore, FRRC proposes to explain, under no circumstances would the proper

remedy be to invalidate Amendment 4 and return to the legal regime that prevailed

prior to November 2018. Doing so would undermine the will of a supermajority of

Florida voters.

      In short, FRRC’s amicus brief seeks to help provide this Court with “a

complete and plenary presentation of difficult issues so that [it] may reach a proper

decision.” McCollum, 2010 WL 11570635, at *1 (quoting Newark Branch,

N.A.A.C.P. v. Town of Harrison, N.J., 940 F.2d 792, 808 (3d Cir. 1991)).

      WHEREFORE, leave to file the attached amicus curiae brief should be

granted. A proposed order is attached to this motion. See Exhibit B.



Dated: September 27, 2019                 Respectfully submitted,


DARYL V. ATKINSON                         /s/ Chiraag Bains
(pro hac vice motion forthcoming)         CHIRAAG BAINS
WHITLEY CARPENTER                         Massachusetts Bar No. 673627
(pro hac vice motion forthcoming)         (pro hac vice motion forthcoming)
FORWARD JUSTICE                           DĒMOS
400 W. Main Street, Suite 203             740 6th Street NW, 2nd Floor
Durham, NC 27701                          Washington, DC 20001
919-323-3889                              202-864-2746
daryl@forwardjustice.org                  cbains@demos.org
wcarpenter@forwardjustice.org




                                          5
     Case 4:19-cv-00300-RH-MJF Document 173 Filed 09/27/19 Page 6 of 8




/s/ Dante P. Trevisani                   NAILA S. AWAN
DANTE P. TREVISANI                       (pro hac vice motion forthcoming)
Local Counsel                            EMERSON GORDON-MARVIN*
Florida Bar No. 72912                    DĒMOS
FLORIDA JUSTICE INSTITUTE, INC.          80 Broad St, 4th Floor
100 S.E. 2nd Street, Suite 3750          New York, NY 10004
Miami, FL 33131                          212-485-6065
305-358-2081                             nawan@demos.org
dtrevisani@floridajusticeinstitute.org



                                         Counsel for Amicus Curiae

                                         _____________________________
                                         * Legal Fellow on the Brief, not yet
                                         admitted to practice law.




                                         6
      Case 4:19-cv-00300-RH-MJF Document 173 Filed 09/27/19 Page 7 of 8




                         CERTIFICATE OF CONFERENCE

      I hereby certify pursuant to Northern District of Florida General Rule 7.1

that I contacted counsel for all parties in the case by September 18, 2019 to seek

their position on this motion. Counsel for the Gruver, McCoy, and Raysor

Plaintiffs consented to the filing of this brief. Counsel for the Supervisors of

Elections in Alachua County and Orange County indicated that they do not object

to the filing, and counsel for the Supervisors of Elections in Hillsborough and Leon

Counties took “no position” with respect to the filing. On September 26, 2019,

counsel for the Secretary of State objected to the filing of this brief as untimely and

unnecessary. Counsel for Plaintiffs Jones and Mendez and counsel for the

remaining Defendants—the Broward, Duval, Indian River, Miami-Dade, and

Sarasota County Supervisors, as well as the Governor—have not replied as of the

filing of this motion.

                                               /s/ Chiraag Bains
                                               Counsel for Amicus


          CERTIFICATE OF COMPLIANCE WITH WORD LIMIT

      I hereby certify that the forgoing complies with Local Rule 7.1(F) in that it

contains fewer than 8,000 words. This motion contains 951 words.

                                               /s/ Chiraag Bains
                                               Counsel for Amicus
                                           7
     Case 4:19-cv-00300-RH-MJF Document 173 Filed 09/27/19 Page 8 of 8




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 27th day of September, 2019, I electronically

filed the foregoing document with the Clerk of the Court using CM/ECF. The

document is being served this day on all counsel of record via transmission of

Notices of Electronic Filing generated by CM/ECF.



                                             /s/ Dante P. Trevisani
                                             Local Counsel for Amicus




                                         8
